Citation Nr: 0825002	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-34 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD) with major 
depressive disorder. 

2.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2005 rating 
decision, by the Denver, Colorado, Regional Office (RO), 
which granted a temporary 100 percent rating from November 
29, 2004 to January 31, 2005, but denied the claim for a 
rating in excess of 70 percent for PTSD; the RO also denied 
the claim for a TDIU.  In a subsequent rating action in 
October 2006, the RO assigned a temporary 100 percent rating 
for PTSD from February 27, 2006 to March 31, 2006, 
reinstating the 70 percent rating, effective April 1, 2006.  

On June 19, 2008, the veteran appeared at the Denver RO and 
testified at a videoconference hearing before the undersigned 
Acting Veterans Law Judge, sitting in Washington, D.C.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  In addition, VA promulgated regulations to 
implement the provisions of the law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA requires that VA 
must provide notice that informs the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The veteran maintains that his PTSD is more disabling than 
reflected by the currently assigned rating.  He also 
maintains that he had to stop working in December 2005 as a 
result of problems caused by his PTSD.  

At his videoconference hearing in June 2008, the veteran 
indicated that he was having problems with frequent 
nightmares, irritability, panic attacks, depression, suicidal 
thoughts, anger outbursts, anxiety and lack of concentration.  
The veteran reported that the doctors have increased the 
medications he takes to control the symptoms of his PTSD, 
particularly medication to help him sleep.  The veteran 
testified that he was receiving individual counseling for his 
PTSD at the VA Medical Center at Fort Collins; he attends 
counseling sessions every other week.  He further testified 
that these records, if obtained, would show the current level 
of his PTSD disability.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The records 
of the counseling sessions must be requested and associated 
with the claim file.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the Board must 
REMAND this case to the RO via the Appeals Management Center 
(AMC), in Washington, D.C., for the following actions: 

1.  The RO should obtain any VA 
outpatient treatment records from the 
Fort Collins VA Medical Center for the 
veteran from January 2008 to the present, 
and associate them with the claim file.  

2.  The veteran's claims folder should be 
forwarded to a physician for a review of 
the medical records.  The reviewing 
physician should provide an opinion 
regarding whether the veteran is unable 
to secure or follow a substantially 
gainful occupation as the result of his 
service-connected disability.  If the 
reviewer deems it necessary, a physical 
examination of the veteran should be 
accomplished.  A report of the records 
review should be associated with the 
veteran's VA claims folder.  The complete 
rationale for all opinions expressed 
should be included in the examination 
report.  

3.  Thereafter, the RO should 
readjudicate the veteran's claims for an 
increased rating for PTSD and TDIU on the 
basis of all evidence of record and all 
applicable laws and regulations.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for the purpose of appellate 
disposition, if indicated.  The purpose of this REMAND is to 
accord the veteran due process of law.  By this REMAND, the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




